Mack Higgins was convicted of the crime of larceny and sentenced to serve a term of ten years in the state penitentiary. Motion for new trial was filed, considered, overruled, and defendant gave notice of appeal. The case-made shows that sentence was imposed on the defendant on November 30, 1935. The case was filed in this court on July 14, 1936, more than six months after the date of the sentence.
The Attorney General has filed a motion to dismiss, on the ground that the case was not placed upon the docket of this court within six months from the date of the sentence. Section 3192, O. S. 1931, in part provides:
"In felony cases the appeal must be taken within six months after the judgment is rendered, and a transcript in both felony and misdemeanor cases must be filed as hereinafter directed."
This court has repeatedly held that an appeal from a felony conviction must be taken within six months from *Page 40 
the conviction, that is, the date on which the judgment was rendered in the trial court. Where the record shows it was not filed within six months after the date of the rendition of the judgment and imposing of the sentence, this court is without jurisdiction. George v. State, 21 Okla. Cr. 240, 241,205 P. 942; Mickle v. State, 21 Okla. Cr. 443, 209 P. 194; Heath v. State, 22 Okla. Cr. 122, 210 P. 560; Primrose v. State,26 Okla. Cr. 138, 222 P. 702; Washington v. State,32 Okla. Cr. 392, 241 P. 350.
For the reason stated, this court is without jurisdiction, and the motion of the state to dismiss is sustained, and the attempted appeal dismissed.
DOYLE and BAREFOOT, JJ., concur.